$20,000.00 (U.S.)

                   

Dated: February 25, 2011




PROMISSORY NOTE




FOR VALUE RECEIVED, Trafalgar Resources, Inc. (“Maker” or the "Company"),
promises to pay to ANTHONY BRANDON ESCOBAR (“Holder”), or order, twenty thousand
dollars ($20,000.00).




1.

Payments.  The principal on the obligation represented hereby shall be repaid in
full at the earlier of February 1, 2015, or the merger, reorganization or
acquisition between the Company and another corporation or entity or any change
of control of the Company where either a majority of current management resigns
or is terminated or the majority of ownership of the Company changes, through a
lump sum payment of interest and principal.  All payments shall first be made to
interest and then to a reduction of principal.




2.

Interest.  The obligation shall bear simple interest at the rate of four and
three quarter percent (43/4%) per annum; provided however, any amount not paid
in full as of February 1, 2015 or upon default as defined herein shall bear
interest thereafter at the rate of twelve percent (12%) per annum until paid.




3.

Type and place of Payments.  Payment of principal and interest shall be made in
lawful money of the United States of America to the above named holder at its
offices in Salt Lake City, Utah, or order.




4.

Prepayment.  Advance payment or payments may be made on the principal and
interest, without penalty or forfeiture.  There shall be no penalty for any
prepayment.




5.

Default.  Upon the occurrence or during the continuance of any one or more of
the events hereinafter enumerated, Holder or the holder of this Note may
forthwith or at any time thereafter during the continuance of any such event, by
notice in writing to the Maker, declare the unpaid balance of the principal and
interest on the Note to be immediately due and payable, and the principal and
interest shall become and shall be immediately due and payable without
presentation, demand, protest, notice of protest, or other notice of dishonor,
all of which are hereby expressly waived by Maker, such events being as follows:




(a)

Default in the payment of the principal and interest of this Note or any portion
thereof when the same shall become due and payable, whether at maturity as
herein expressed, by acceleration, or otherwise, unless cured within five (5)
days after notice thereof by Holder or the holder of such Note to Maker;




(b)

Maker shall file a voluntary petition in bankruptcy or a voluntary petition
seeking reorganization, or shall file an answer admitting the jurisdiction of
the court and any material allegations of an involuntary petition filed pursuant
to any act of Congress relating to bankruptcy or to any act purporting to be
amendatory thereof, or shall be adjudicated bankrupt, or shall make an
assignment for the benefit of creditors, or shall apply for or consent to the
appointment of any receiver or trustee for Maker, or of all or any substantial
portion of its property, or Maker shall make an assignment to any agent
authorized to liquidate any substantial part of its assets; or




(c)

An order shall be entered pursuant to any act of Congress relating to bankruptcy
or to any act purporting to be amendatory thereof approving an involuntary





-1-







--------------------------------------------------------------------------------

petition seeking reorganization of the Maker, or an order of any court shall be
entered appointing any receiver or trustee of or for Maker, or any receiver or
trustee of all or any substantial portion of the property of Maker, or a writ or
warrant of attachment or any similar process shall be issued by any court
against all or any substantial portion of the property of Maker, and such order
approving a petition seeking reorganization or appointing a receiver or trustee
is not vacated or stayed, or such writ, warrant of attachment, or similar
process is not released  or bonded within 60 days after its entry or levy.




6.

Conversion.   Subject to, and in compliance with, the provisions contained
herein, the Holder of this Note is entitled, at its or his option, at any time
prior to maturity or payment, or in case this Note or some portion hereof shall
have been called for prepayment or considered in default under paragraph 5
hereof, then, in respect of this Note or such portion hereof, to convert this
Note (or any portion of the principal amount hereof), into validly issued, fully
paid and nonassessable shares (calculated as to each conversion to the nearest
share) of common stock of the Company (the “Common Stock” or “Shares”) at the
rate of one share for each $0.20 per share of principal and accrued but unpaid
interest of the Note, subject to such adjustment in such conversion price, if
any, as may be required by the provisions of this Note, by surrender of this
Note, duly endorsed (if so required by the Company) or assigned to the Company
or in blank, to the Company at its offices, accompanied by written notice to the
Company, that the Holder hereof elects to convert this Note or, if less than the
entire principal amount hereof is to be converted, the portion hereof to be
converted.  On conversion, no adjustment for interest is to be made, but if any
Holder surrenders this Note for conversion between the record date for the
payment of any installment of interest and the next interest payment date, the
holder of such Note when surrendered for conversion shall be entitled to payment
of the interest thereon from the last preceding record date for interest through
the date of conversion which the registered holder is entitled to receive on
such conversion date.  No fraction of Shares will be issued on conversion, but
instead of any fractional interest, the Company will pay cash adjustments as
provided herein. Following receipt of the written notice of intention to convert
the Note, the Company shall take such steps as it deems appropriate to permit
conversion of the Note as specified herein without registration or qualification
under applicable federal and state securities laws.  The Shares this Note shall
be converted into shall be after taking into affect any stock splits,
recapitalizations or other changes in the Company's common stock prior to a
merger or acquisition with an operating entity.




7.

Attorneys’ Fees.  If this Note is placed with an attorney for collection, or if
suit be instituted for collection, herein, then in such event, the undersigned
agrees to pay reasonable attorneys’ fees, costs, and other expenses incurred by
holder in so doing.




8.

Construction.  This Note shall be governed by and construed in accordance with
the laws of the State of Utah.







Trafalgar Resources, Inc.




By: /s/Anthony P. Colletti

     A Duly authorized Officer





-2-





